             3:18-cv-03118-JFA              Date Filed 04/22/21              Entry Number 225-23                 Page 1 of 3




  Extraction Report - Samsung SM-G935V Galaxy S7 Edge


Timeline (420)
  #   Type       Direction   Attachm   Location   Timestamp          Party                  Description                                      Deleted
                             ents      s
  1   MMS        Outgoing                         9/6/2016           From: +13013260616     Hello this is coach Johnson from University of
      Messages                                    12:59:22 PM(UTC-   To: +19897141864 Big   Louisville basketball. Can you please give me
                                                  5)                 Bo                     a call when you can.
                                                                                            Source: Verizon Message+
                                                                                            Source file: Samsung CDMA_SM-G935V
                                                                                            Galaxy S7
                                                                                            Edge.zip/data/data/com.verizon.messaging.vz
                                                                                            msgs/databases/message.db : 0x278DD1A
                                                                                            (Table: message, text_content, Size:
                                                                                            52744192 bytes)
  2   SMS        Outgoing                         9/6/2016           To: +19897141864 Big   Hello this is coach Johnson from University of
      Messages                                    12:59:22 PM(UTC-   Bo                     Louisville basketball. Can you please give me
                                                  5)                                        a call when you can.
                                                                                            Source:
                                                                                            Source file: Samsung CDMA_SM-G935V
                                                                                            Galaxy S7
                                                                                            Edge.zip/data/data/com.android.providers.tele
                                                                                            phony/databases/mmssms.db : 0x172545C
                                                                                            (Table: sms, Size: 62115840 bytes)
  3   MMS        Outgoing    1                    5/24/2017          From: +13013260616
      Messages                                                                              20160325_140129.pn
                                                  5:39:50 PM(UTC-    To: +19897141864 Big   g
                                                  5)                 Bo

                                                                                            Source: Verizon Message+
                                                                                            Source file: Samsung CDMA_SM-G935V
                                                                                            Galaxy S7
                                                                                            Edge.zip/data/data/com.verizon.messaging.vz
                                                                                            msgs/databases/message.db : 0xF96159
                                                                                            (Table: message, Size: 52744192 bytes)
                                                                                            Samsung CDMA_SM-G935V Galaxy S7
                                                                                            Edge.zip/data/media/0/DCIM/Photo
                                                                                            editor/20160325_140129.png : (Size:
                                                                                            2052491 bytes)
  4   MMS        Outgoing    1                    5/24/2017          From: +13013260616
      Messages                                                                              Screenshot_2016050
                                                  5:40:08 PM(UTC-    To: +19897141864 Big   1-213225.png
                                                  5)                 Bo

                                                                                            Source: Verizon Message+
                                                                                            Source file: Samsung CDMA_SM-G935V
                                                                                            Galaxy S7
                                                                                            Edge.zip/data/data/com.verizon.messaging.vz
                                                                                            msgs/databases/message.db : 0xFD6BFE
                                                                                            (Table: message, Size: 52744192 bytes)
                                                                                            Samsung CDMA_SM-G935V Galaxy S7
                                                                                            Edge.zip/data/media/0/DCIM/Screenshots/Scr
                                                                                            eenshot_20160501-213225.png : (Size:
                                                                                            945249 bytes)
  5   MMS        Incoming                         5/24/2017          To: +19897141864 Big   Source:
      Messages                                    5:40:12 PM(UTC-    Bo                     Source file: Samsung CDMA_SM-G935V
                                                  5)                                        Galaxy S7
                                                                                            Edge.zip/data/data/com.android.providers.tele
                                                                                            phony/databases/mmssms.db : 0x2D7B439
                                                                                            (Table: pdu, addr, Size: 62115840 bytes)
  6   MMS        Incoming                         5/24/2017          From: +19897141864     Source:
      Messages                                    5:40:12 PM(UTC-    Big Bo                 Source file: Samsung CDMA_SM-G935V
                                                  5)                                        Galaxy S7
                                                                                            Edge.zip/data/data/com.google.android.gms/d
                                                                                            atabases/icing_mmssms.db : 0xD7B2B3
                                                                                            (Table: mmssms, Size: 18837504 bytes)
  7   MMS        Incoming                         5/24/2017          To: +19897141864 Big   Source:
      Messages                                    5:40:15 PM(UTC-    Bo                     Source file: Samsung CDMA_SM-G935V
                                                  5)                                        Galaxy S7
                                                                                            Edge.zip/data/data/com.android.providers.tele
                                                                                            phony/databases/mmssms.db : 0x2D7BF00
                                                                                            (Table: pdu, addr, Size: 62115840 bytes)
  8   MMS        Incoming                         5/24/2017          From: +19897141864     Source:
      Messages                                    5:40:15 PM(UTC-    Big Bo                 Source file: Samsung CDMA_SM-G935V
                                                  5)                                        Galaxy S7
                                                                                            Edge.zip/data/data/com.google.android.gms/d
                                                                                            atabases/icing_mmssms.db : 0xD7B271
                                                                                            (Table: mmssms, Size: 18837504 bytes)
  9   MMS        Incoming                         5/24/2017          To: +19897141864 Big   Source:
      Messages                                    5:40:31 PM(UTC-    Bo                     Source file: Samsung CDMA_SM-G935V
                                                  5)                                        Galaxy S7
                                                                                            Edge.zip/data/data/com.android.providers.tele
                                                                                            phony/databases/mmssms.db : 0x2D7BDC5
                                                                                            (Table: pdu, addr, Size: 62115840 bytes)

                                                                                                                              000001
                                                                                                                                                       1
             3:18-cv-03118-JFA   Date Filed 04/22/21        Entry Number 225-23                  Page 2 of 3
136   SMS        Outgoing           6/4/2017          To: +19897141864 Big   What time do you want to discuss arrival plans
      Messages                      7:49:51 AM(UTC-   Bo                     for Tugs.
                                    5)                                       Source:
                                                                             Source file: Samsung CDMA_SM-G935V
                                                                             Galaxy S7
                                                                             Edge.zip/data/data/com.android.providers.tele
                                                                             phony/databases/mmssms.db : 0x2F0823A
                                                                             (Table: sms, Size: 62115840 bytes)
137   MMS        Incoming           6/4/2017          From: +19897141864     I'm free hit me up
      Messages                      7:50:44 AM(UTC-   Big Bo                 Source: Verizon Message+
                                    5)                To: +13013260616       Source file: Samsung CDMA_SM-G935V
                                                                             Galaxy S7
                                                                             Edge.zip/data/data/com.verizon.messaging.vz
                                                                             msgs/databases/message.db : 0xAE83B4
                                                                             (Table: message, text_content, Size:
                                                                             52744192 bytes)
138   SMS        Incoming           6/4/2017          From: +19897141864     I'm free hit me up
      Messages                      7:50:44 AM(UTC-   Big Bo                 Source:
                                    5)                                       Source file: Samsung CDMA_SM-G935V
                                                                             Galaxy S7
                                                                             Edge.zip/data/data/com.android.providers.tele
                                                                             phony/databases/mmssms.db : 0x2F081C2
                                                                             (Table: sms, Size: 62115840 bytes)
139   MMS        Outgoing           6/4/2017          From: +13013260616     Ok call you in 20min
      Messages                      7:51:06 AM(UTC-   To: +19897141864 Big   Source: Verizon Message+
                                    5)                Bo                     Source file: Samsung CDMA_SM-G935V
                                                                             Galaxy S7
                                                                             Edge.zip/data/data/com.verizon.messaging.vz
                                                                             msgs/databases/message.db : 0xAE82F4
                                                                             (Table: message, text_content, Size:
                                                                             52744192 bytes)
140   SMS        Outgoing           6/4/2017          To: +19897141864 Big   Ok call you in 20min
      Messages                      7:51:06 AM(UTC-   Bo                     Source:
                                    5)                                       Source file: Samsung CDMA_SM-G935V
                                                                             Galaxy S7
                                                                             Edge.zip/data/data/com.android.providers.tele
                                                                             phony/databases/mmssms.db : 0x2F08090
                                                                             (Table: sms, Size: 62115840 bytes)
141   MMS        Incoming           6/4/2017          From: +19897141864     Ok
      Messages                      7:51:45 AM(UTC-   Big Bo                 Source: Verizon Message+
                                    5)                To: +13013260616       Source file: Samsung CDMA_SM-G935V
                                                                             Galaxy S7
                                                                             Edge.zip/data/data/com.verizon.messaging.vz
                                                                             msgs/databases/message.db : 0x22D5EAC
                                                                             (Table: message, text_content, Size:
                                                                             52744192 bytes)
142   SMS        Incoming           6/4/2017          From: +19897141864     Ok
      Messages                      7:51:45 AM(UTC-   Big Bo                 Source:
                                    5)                                       Source file: Samsung CDMA_SM-G935V
                                                                             Galaxy S7
                                                                             Edge.zip/data/data/com.android.providers.tele
                                                                             phony/databases/mmssms.db : 0x2F0DFDA
                                                                             (Table: sms, Size: 62115840 bytes)
143   MMS        Outgoing           6/5/2017          From: +13013260616     3 NBA teams called me about Donovan today
      Messages                      6:30:14 PM(UTC-   To: +19897141864 Big   and guess what half the conversation was
                                    5)                Bo                     about Tugs...they love how hard he plays!
                                                                             Source: Verizon Message+
                                                                             Source file: Samsung CDMA_SM-G935V
                                                                             Galaxy S7
                                                                             Edge.zip/data/data/com.verizon.messaging.vz
                                                                             msgs/databases/message.db : 0x2599849
                                                                             (Table: message, text_content, Size:
                                                                             52744192 bytes)
144   SMS        Outgoing           6/5/2017          To: +19897141864 Big   3 NBA teams called me about Donovan today
      Messages                      6:30:14 PM(UTC-   Bo                     and guess what half the conversation was
                                    5)                                       about Tugs...they love how hard he plays!
                                                                             Source:
                                                                             Source file: Samsung CDMA_SM-G935V
                                                                             Galaxy S7
                                                                             Edge.zip/data/data/com.android.providers.tele
                                                                             phony/databases/mmssms.db : 0x2F3B2E6
                                                                             (Table: sms, Size: 62115840 bytes)
145   MMS        Incoming           6/5/2017          From: +19897141864     Hey that's what we want t here.
      Messages                      7:21:33 PM(UTC-   Big Bo                 Source: Verizon Message+
                                    5)                To: +13013260616       Source file: Samsung CDMA_SM-G935V
                                                                             Galaxy S7
                                                                             Edge.zip/data/data/com.verizon.messaging.vz
                                                                             msgs/databases/message.db : 0x25B0B9D
                                                                             (Table: message, text_content, Size:
                                                                             52744192 bytes)
146   SMS        Incoming           6/5/2017          From: +19897141864     Hey that's what we want t here.
      Messages                      7:21:33 PM(UTC-   Big Bo                 Source:
                                    5)                                       Source file: Samsung CDMA_SM-G935V
                                                                             Galaxy S7
                                                                             Edge.zip/data/data/com.android.providers.tele
                                                                             phony/databases/mmssms.db : 0x2F3E405
                                                                             (Table: sms, Size: 62115840 bytes)
147   MMS        Outgoing           6/5/2017          From: +13013260616     Real talj
      Messages                      7:40:10 PM(UTC-   To: +19897141864 Big   Source: Verizon Message+
                                    5)                Bo                     Source file: Samsung CDMA_SM-G935V
                                                                             Galaxy S7
                                                                             Edge.zip/data/data/com.verizon.messaging.vz
                                                                             msgs/databases/message.db : 0x25B07C4
                                                                             (Table: message, text_content, Size:
                                                                             52744192 bytes)




                                                                                                               000014
                                                                                                                              14
             3:18-cv-03118-JFA   Date Filed 04/22/21         Entry Number 225-23                  Page 3 of 3
339   SMS        Incoming           7/18/2017          From: +19897141864     Hey what's up with the nutritionist and meal
      Messages                      9:55:16 PM(UTC-    Big Bo                 plans. He's working hard but nutrition is a
                                    5)                                        major part of weight gain muscle retention and
                                                                              energy.
                                                                              Source:
                                                                              Source file: Samsung CDMA_SM-G935V
                                                                              Galaxy S7
                                                                              Edge.zip/data/data/com.android.providers.tele
                                                                              phony/databases/mmssms.db : 0x3397CAB
                                                                              (Table: sms, Size: 62115840 bytes)
340   MMS        Outgoing           7/18/2017          From: +13013260616     Is he not getting it???
      Messages                      10:03:05 PM(UTC-   To: +19897141864 Big   Source: Verizon Message+
                                    5)                 Bo                     Source file: Samsung CDMA_SM-G935V
                                                                              Galaxy S7
                                                                              Edge.zip/data/data/com.verizon.messaging.vz
                                                                              msgs/databases/message.db : 0x271DCDC
                                                                              (Table: message, text_content, Size:
                                                                              52744192 bytes)
341   SMS        Outgoing           7/18/2017          To: +19897141864 Big   Is he not getting it???
      Messages                      10:03:05 PM(UTC-   Bo                     Source:
                                    5)                                        Source file: Samsung CDMA_SM-G935V
                                                                              Galaxy S7
                                                                              Edge.zip/data/data/com.android.providers.tele
                                                                              phony/databases/mmssms.db : 0x3397C2C
                                                                              (Table: sms, Size: 62115840 bytes)
342   MMS        Incoming           7/18/2017          From: +19897141864     Lol no
      Messages                      10:24:45 PM(UTC-   Big Bo                 Source: Verizon Message+
                                    5)                 To: +13013260616       Source file: Samsung CDMA_SM-G935V
                                                                              Galaxy S7
                                                                              Edge.zip/data/data/com.verizon.messaging.vz
                                                                              msgs/databases/message.db : 0x271D8B5
                                                                              (Table: message, text_content, Size:
                                                                              52744192 bytes)
343   SMS        Incoming           7/18/2017          From: +19897141864     Lol no
      Messages                      10:24:45 PM(UTC-   Big Bo                 Source:
                                    5)                                        Source file: Samsung CDMA_SM-G935V
                                                                              Galaxy S7
                                                                              Edge.zip/data/data/com.android.providers.tele
                                                                              phony/databases/mmssms.db : 0x3397887
                                                                              (Table: sms, Size: 62115840 bytes)
344   MMS        Outgoing           7/19/2017          From: +13013260616     She is on vacation until Friday and will get
      Messages                      8:09:22 AM(UTC-    To: +19897141864 Big   with Tugs then
                                    5)                 Bo                     Source: Verizon Message+
                                                                              Source file: Samsung CDMA_SM-G935V
                                                                              Galaxy S7
                                                                              Edge.zip/data/data/com.verizon.messaging.vz
                                                                              msgs/databases/message.db : 0x271D4D1
                                                                              (Table: message, text_content, Size:
                                                                              52744192 bytes)
345   SMS        Outgoing           7/19/2017          To: +19897141864 Big   She is on vacation until Friday and will get
      Messages                      8:09:22 AM(UTC-    Bo                     with Tugs then
                                    5)                                        Source:
                                                                              Source file: Samsung CDMA_SM-G935V
                                                                              Galaxy S7
                                                                              Edge.zip/data/data/com.android.providers.tele
                                                                              phony/databases/mmssms.db : 0x339DEA1
                                                                              (Table: sms, Size: 62115840 bytes)
346   MMS        Incoming           7/19/2017          From: +19897141864     Ok cool thx a lot
      Messages                      10:00:06 AM(UTC-   Big Bo                 Source: Verizon Message+
                                    5)                 To: +13013260616       Source file: Samsung CDMA_SM-G935V
                                                                              Galaxy S7
                                                                              Edge.zip/data/data/com.verizon.messaging.vz
                                                                              msgs/databases/message.db : 0x26FAE68
                                                                              (Table: message, text_content, Size:
                                                                              52744192 bytes)
347   SMS        Incoming           7/19/2017          From: +19897141864     Ok cool thx a lot
      Messages                      10:00:06 AM(UTC-   Big Bo                 Source:
                                    5)                                        Source file: Samsung CDMA_SM-G935V
                                                                              Galaxy S7
                                                                              Edge.zip/data/data/com.android.providers.tele
                                                                              phony/databases/mmssms.db : 0x339DA4E
                                                                              (Table: sms, Size: 62115840 bytes)
348   MMS        Outgoing           7/21/2017          From: +13013260616     Nutritionist meeting set
      Messages                      8:21:58 AM(UTC-    To: +19897141864 Big   Source: Verizon Message+
                                    5)                 Bo                     Source file: Samsung CDMA_SM-G935V
                                                                              Galaxy S7
                                                                              Edge.zip/data/data/com.verizon.messaging.vz
                                                                              msgs/databases/message.db : 0x2726F6C
                                                                              (Table: message, text_content, Size:
                                                                              52744192 bytes)
349   SMS        Outgoing           7/21/2017          To: +19897141864 Big   Nutritionist meeting set
      Messages                      8:21:58 AM(UTC-    Bo                     Source:
                                    5)                                        Source file: Samsung CDMA_SM-G935V
                                                                              Galaxy S7
                                                                              Edge.zip/data/data/com.android.providers.tele
                                                                              phony/databases/mmssms.db : 0x3400B7B
                                                                              (Table: sms, Size: 62115840 bytes)
350   MMS        Incoming           7/21/2017          From: +19897141864     Hey Ken thx a lot because if he gets that
      Messages                      8:43:24 AM(UTC-    Big Bo                 nutrition down his muscle and strength gain
                                    5)                 To: +13013260616       will sky rocket.
                                                                              Source: Verizon Message+
                                                                              Source file: Samsung CDMA_SM-G935V
                                                                              Galaxy S7
                                                                              Edge.zip/data/data/com.verizon.messaging.vz
                                                                              msgs/databases/message.db : 0x2726C59
                                                                              (Table: message, text_content, Size:
                                                                              52744192 bytes)


                                                                                                                000033
                                                                                                                               33
